Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

Applicant's election with traverse of Invention II, Claims 1, 9-19, 23, Species I, figs 1-9 in the reply filed on 12/14/2020 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 18 further withdrawn since it is drawn to non-elected Species II, fig 10.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 6/25/2019.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 9, 15, 17, 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Arends (US 20080316695 A1, hereinafter Arends)
1. Arends (fig 9) teaches an electronic device, comprising:
a casing (610 and 620), comprising a first casing body (620, fig 9), a second casing body (610, fig 9) and a fastener (630), wherein the second casing body is located on the first casing body (fig 
an electrical component (since 615 is a computer), located between the first casing body and the second casing body (paragraph 0049); wherein the fastener (630) comprises a first extension portion (bottom of 630), a second extension portion (top of 630), and a connection portion (middle of 630) connected between the first extension portion and the second extension portion (fig 9), the first extension portion and the second extension portion extend outward from the connection portion in a parallel manner (fig 9), the connection portion has an arc surface to simultaneously clamp the first casing body and the second casing body (paragraph 0053).

2. Arends teaches the electronic device according to claim 1, wherein the first casing body and the second casing body are in contact with each other (fig 9).

9. Arends teaches the electronic device according to claim 1, wherein the first extension portion and the second extension portion are respectively located at two opposite surfaces of the first casing body and the second casing body (fig 9).

15.    Arends teaches the electronic device according to claim 9, wherein the first extension portion, the second extension portion and the connection portion together form a clamping space therebetween (fig 9), and the first casing body and the second casing body are partially accommodated in the clamping space (fig 9).


17.    Arends teaches the electronic device according to claim 9, wherein the first extension portion has a first extension direction (into the page of fig 9), the second extension portion has a second extension direction (out of the page of fig 9), and the first extension direction is substantially parallel to the second extension direction (fig 9).

23. Arends teaches the electronic device according to claim 1, wherein the fastener is made of a single piece (fig 9 shows that 630 including edges 632 and 634 is a single piece, paragraph 0050 mentions that cord 638 is embedded at each edge – therefore cord 638 can be considered as a separate component so that 630 is a single piece – or if cord 638 is considered as a part of 630, then it is embedded and can still be considered a part of the single piece of 630).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Arends
16.    Arends fig 9 teaches the electronic device according to claim 9, but fails to teach that an amount of the first extension portion protruding from the connection portion is less than an amount of the second extension portion protruding from the connection portion. 
Arends fig 3 teaches an amount of the first extension portion protruding from the connection portion is less than an amount of the second extension portion protruding from the connection portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Arends fig 3 into the device of Arends fig 9. The ordinary artisan would have been motivated to modify Arends fig 9 in the above manner for the purpose of saving material.


Claims 10-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arends in view of Nakajima (US 5715139 A)

10. Arends teaches the electronic device according to claim 9, wherein the first casing body and the second casing body each have a first side (back of fig 1) and a second side (front of fig 1) opposite to each other, the arc surface of the connection portion simultaneously clamps the first side of the first casing body and the first side of the second casing body (fig 1), 

Arends fails to specifically teach the second side of the first casing body has an assembling slot, and the second side of the second casing body is removably inserted into the assembling slot

Nakajima teaches a second side of a first casing body has an assembling slot (309a, 309b), and a second side of a second casing body is removably (col 2 lines 28-30) inserted into the assembling slot (figs 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Nakajima into the device of Arends. The ordinary artisan would have been motivated to modify Arends in the above manner for the purpose of having easy assembly (Nakajima col 2 line 1)





19. Arends teaches the electronic device according to claim 1, but fails to teach that the first casing body has at least one first positioning structure, the second casing body has at least one second positioning structure corresponding to the at least one first positioning structure, one of the at least one first positioning structure and the at least one second positioning structure is a hole, another one of the at least one first positioning structure and the at least one second positioning structure is a mating protrusion inserted into the hole for positioning the first casing body and the second casing body relative to each other

Nakajima (figs 45-46) teaches a first casing body (6) has at least one first positioning structure (312a, 312b), a second casing body (70) has at least one second positioning structure (309a, 309b) corresponding to the at least one first positioning structure (figs 45-46), one of the at least one first positioning structure and the at least one second positioning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Nakajima into the device of Arends. The ordinary artisan would have been motivated to modify Arends in the above manner for the purpose of having easy assembly (Nakajima col 2 line 1).


Allowable Subject Matter

Claims 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 12:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the at least one first engagement structure protruding from the outer surface of the second casing body, the at least one first engagement structure has an inclined guiding surface and an engaging surface opposite to each other, the engaging surface faces towards the second side of the second casing body, the engaging surface is substantially perpendicular to the outer surface of the second casing body, the inclined guiding surface is not parallel to the outer surface and the engaging surface, and the at least one second engagement structure of the fastener is engaged with the engaging surface in combination 

Arends fails to teach the above noted limitations. 
Although Wang (US 20140055937 A1) from the previous rejection does teach the above noted limitations in isolation, it would not have been obvious to modify Arends in such a manner.
	

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841